                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION




NABOR MENDOZA,

                  Petitioner,

vs.                                           Case No. 3:17-cv-332-J-39JBT

SECRETARY, DEPARTMENT
OF CORRECTIONS, et al.,

                  Respondents.


                                      ORDER

                                I.   INTRODUCTION

        In his Petition for Writ of Habeas Corpus (Petition) (Doc. 1),

Petitioner Nabor Mendoza challenges a Duval County judgment of

conviction for two counts of sexual battery and one count of

kidnaping with a weapon.         In ground one of the Petition, he raises

multiple claims of ineffective assistance of trial counsel.                  In

ground two, he claims the trial court deprived of him of a fair

trial    and   violated   his    constitutional     rights   when   the   court

overruled a defense objection concerning a comment on Petitioner's

right to be present at trial.          Finally, in ground three he raises

a double jeopardy claim.
     Respondents filed an Answer (Response) (Doc. 19).1 Petitioner

filed a Response to Respondents' Reply/Answer (Reply) (Doc. 20).

See Order (Doc. 8).2      In his Reply, Petitioner concedes the double

jeopardy claim.        Reply at 56.       Therefore, the Court will not

address ground three, the double jeopardy claim.

                          II.   EVIDENTIARY HEARING

     The pertinent facts are fully developed in this record or the

record otherwise precludes habeas relief; therefore, the Court is

able to "adequately assess [Petitioner's] claim[s] without further

factual development," Turner v. Crosby, 339 F.3d 1247, 1275 (11th

Cir. 2003), cert. denied, 541 U.S. 1034 (2004).                   As the record

refutes the asserted factual allegations or otherwise precludes

habeas      relief,   Petitioner   is   not   entitled     to   an   evidentiary

hearing.        Schriro   v.    Landrigan,    550   U.S.   465,      474   (2007).

Petitioner has not met his burden demonstrating a need for an

evidentiary hearing.        Chavez v. Sec'y, Fla. Dep't of Corr., 647

F.3d 1057, 1060 (11th Cir. 2011), cert. denied, 565 U.S. 1120

(2012).




        1
       The Court hereinafter refers to the Exhibits (Doc. 19) as
"Ex." Where provided, the page numbers referenced in this opinion
are the Bates stamp numbers at the bottom of each page of the
exhibit. Otherwise, the page number on the particular document
will be referenced.
    2
      The Court will refer to the Exhibits in Support of the Reply
(Doc. 20) as "Petitioner's Exhibit" and provide the title of the
document, where applicable.

                                     - 2 -
                       III.   STANDARD OF REVIEW

     The Antiterrorism and Effective Death Penalty Act (AEDPA)

governs a state prisoner's federal petition for habeas corpus. See

28 U.S.C. § 2254.   This statute "imposes important limitations on

the power of federal courts to overturn the judgments of state

courts in criminal cases."       Shoop v. Hill, 139 S.Ct. 504, 506

(2019) (per curiam).    The AEDPA statute:   "respects the authority

and ability of state courts and their dedication to the protection

of constitutional rights."     Id.   Therefore, "[u]nder AEDPA, error

is not enough; even clear error is not enough."     Meders v. Warden,

Ga. Diagnostic Prison, 911 F.3d 1335, 1349 (11th Cir. 2019) (citing

Virginia v. LeBlanc, 137 S.Ct. 1726, 1728 (2017) (per curiam)).

     Applying the statute as amended by AEDPA, federal courts may

grant habeas relief:

          only when the adjudication of a federal
          constitutional claim "on the merits in State
          court proceedings" either "resulted in a
          decision that was contrary to, or involved an
          unreasonable    application     of,    clearly
          established Federal law, as determined by the
          Supreme Court of the United States" or
          "resulted in a decision that was based on an
          unreasonable determination of the facts in
          light of the evidence presented in the State
          court proceeding." 28 U.S.C. § 2254(d). "This
          narrow evaluation is highly deferential, for a
          state court's determination that a claim lacks
          merit precludes federal habeas relief so long
          as fairminded jurists could disagree on the
          correctness of the state court's decision."
          Morrow v. Warden, 886 F.3d 1138, 1146–47 (11th
          Cir. 2018) (alteration adopted) (internal
          quotation marks omitted) (quoting Harrington
          v. Richter, 562 U.S. 86, 101, 131 S.Ct. 770,

                                 - 3 -
          178 L.Ed.2d 624 (2011)). The decision of a
          state court is "contrary to" federal law only
          if it "contradicts the United States Supreme
          Court on a settled question of law or holds
          differently than did that Court on a set of
          materially indistinguishable facts." Cummings
          v. Sec'y for Dep't of Corr., 588 F.3d 1331,
          1355 (11th Cir. 2009) (citation and internal
          quotation marks omitted). The decision of a
          state   court   "involves    an   unreasonable
          application of federal law if it identifies
          the correct governing legal principle as
          articulated by the United States Supreme
          Court, but unreasonably applies that principle
          to the facts of the petitioner's case,
          unreasonably extends the principle to a new
          context where it should not apply, or
          unreasonably refuses to extend it to a new
          context where it should apply." Id. (citation
          and internal quotation marks omitted). "The
          question ... is not whether a federal court
          believes the state court's determination was
          correct but whether that determination was
          unreasonable—a      substantially      higher
          threshold."   Id.   (citation   and   internal
          quotation marks omitted).

Wilson v. Warden, Ga. Diagnostic Prison, 898 F.3d 1314, 1321 (11th

Cir. 2018).

     A district court is charged with reviewing the conclusions of

the state court, deferring to the state court decisions, and

granting habeas relief only if the adjudication of the claim

resulted in a decision that was contrary to, or involved an

unreasonable application of Supreme Court precedent.   "Clear error

will not suffice."   Virginia v. LeBlanc, 137 S.Ct. at 1728.   This

formidable barrier to habeas relief is very difficult to overcome

as highly deferential AEDPA deference is due, unless the petitioner

shows the state court's ruling was so lacking in justification that

                               - 4 -
there was error well understood and comprehended in existing law

beyond any possibility for fair-minded disagreement. Thus, if some

fair-minded jurists could agree with the lower court's decision,

habeas relief must be denied.   Meders, 911 F.3d at 1351.

     When reviewing a state court's decision, AEDPA deference is

not based on the "specificity or thoroughness" of the decision;

indeed, the "no-grading-papers, anti-flyspecking rule remains the

law of the circuit."    Meders, 911 F.3d at 1350.    Consequently, a

district court is not obliged to "flyspeck the state court order or

grade it."   Wilson v. Warden, Ga. Diagnostic Prison, 898 F.3d at

1345.   Also, AEDPA deference is given even if no rationale or

reasoning is provided. Meders, 911 F.3d at 1351 (citing Harrington

v. Richter, 562 U.S. 86, 100 (2011)).

     A district court should afford a presumption of correctness to

state trial and appellate courts' factual determinations.     Pope v.

Sec'y for Dep't of Corr., 680 F.3d 1271, 1284 (11th Cir. 2012)

(quoting Bui v. Haley, 321 F.3d 1304, 1312 (11th Cir. 2003)), cert.

denied, 568 U.S. 1233 (2013).   Thusly, "the petitioner 'ha[s] the

burden of rebutting the presumption of correctness by clear and

convincing evidence.'   28 U.S.C. § 2254(e)(1)."    Morrow v. Warden,

886 F.3d 1138, 1147 (11th Cir. 2018), cert. denied, No. 18-6409,

2019 WL 659905 (U.S. Feb. 19, 2019).

     The Supreme Court of the United States has imparted its wisdom

in employing AEDPA review:


                                - 5 -
               "Deciding   whether    a   state   court's
          decision     'involved'     an    unreasonable
          application of federal law or 'was based on'
          an unreasonable determination of fact requires
          the federal habeas court to 'train its
          attention on the particular reasons—both legal
          and factual—why state courts rejected a state
          prisoner's   federal    claims.'"   Wilson   v.
          Sellers, ––– U.S. ––––, 138 S.Ct. 1188,
          1191–92, ––– L.Ed.2d –––– (2018) (quoting
          Hittson v. Chatman, ––– U.S. ––––, 135 S.Ct.
          2126, 2126, 192 L.Ed.2d 887 (2015) (Ginsberg,
          J., concurring in denial of certiorari)). The
          Supreme Court recently held that, when the
          relevant   state   court    decision   is   not
          accompanied by a reasoned opinion explaining
          why relief was denied, "the federal court
          should 'look through' the unexplained decision
          to the last related state-court decision that
          does provide a relevant rationale" and
          "presume that the unexplained decision adopted
          the same reasoning." Id. at 1192. "[T]he State
          may rebut the presumption by showing that the
          unexplained affirmance relied or most likely
          did rely on different grounds than the lower
          state court's decision." Id.

Johnson v. Sec'y, Dep't of Corr., 737 F. App'x 438, 441 (11th Cir.

2018) (per curiam).

     If the last state court to decide a federal claim provides an

explanation for its merits-based decision in a reasoned opinion,

the district court simply reviews the specific reasons given by the

state court and defers to those reasons, if they are reasonable.

But, if no explanation is provided, for example, the opinion simply

states affirmed or denied, the district court should "look through"

the unexplained decision to the last related state-court decision

that provides relevant rationale.   The district court presumes the

unexplained decision adopted the same reasoning as the lower court,

                              - 6 -
however, this presumption is not irrebutable, as strong evidence

may refute it. See Kernan v. Hinojosa, 136 S.Ct. 1603, 1606 (2016)

(per curiam). In an effort to rebut the presumption, the state may

attempt to show the higher state court relied or most likely relied

on   different     grounds   than   the   lower   state    court,    "such   as

alternative grounds for affirmance that were briefed or argued to

the state supreme court or obvious in the record it reviewed."

Wilson v. Sellers, 138 S.Ct. 1188, 1192 (2018) (Wilson).

                  IV.   INEFFECTIVE ASSISTANCE OF COUNSEL

      Petitioner raises claims of ineffective assistance of counsel.

To prevail on his Sixth Amendment claims, Petitioner must satisfy

the two-pronged test set forth in Strickland v. Washington, 466

U.S. 668, 688 (1984), requiring that he show both deficient

performance (counsel's representation fell below an objective

standard of reasonableness) and prejudice (there is a reasonable

probability that, but for counsel's unprofessional errors, the

result of the proceeding would have been different).              See Brewster

v. Hetzel, 913 F.3d 1042, 1051-52 (11th Cir. 2019) (reviewing court

may begin with either of the components).

      "For a third of a century[,]" a counsel's performance has been

considered deficient only if counsel's performance is outside the

wide range of professionally competent assistance.                Meders, 911

F.3d at 1348. In order to obtain habeas relief, a counsel's errors

must be so great that they actually adversely effect the defense.

In   order   to    satisfy   this    prejudice    prong,    the     reasonable
                                    - 7 -
probability of a different result must be "a probability sufficient

to undermine confidence in the outcome."   Strickland, 466 U.S. at

694.

       A state court's adjudication of an ineffectiveness claim is

accorded great deference.

           "[T]he   standard    for   judging   counsel's
           representation is a most deferential one."
           Richter, - U.S. at -, 131 S.Ct. at 788. But
           "[e]stablishing    that   a    state   court's
           application of Strickland was unreasonable
           under § 2254(d) is all the more difficult. The
           standards created by Strickland and § 2254(d)
           are both highly deferential, and when the two
           apply in tandem, review is doubly so." Id.
           (citations and quotation marks omitted). "The
           question is not whether a federal court
           believes the state court's determination under
           the Strickland standard was incorrect but
           whether that determination was unreasonable -
           a substantially higher threshold." Knowles v.
           Mirzayance, 556 U.S. 111, 123, 129 S.Ct. 1411,
           1420, 173 L.Ed.2d 251 (2009) (quotation marks
           omitted). If there is "any reasonable argument
           that    counsel     satisfied     Strickland's
           deferential standard," then a federal court
           may not disturb a state-court decision denying
           the claim. Richter, - U.S. at -, 131 S.Ct. at
           788.

Hittson v. GDCP Warden, 759 F.3d 1210, 1248 (11th Cir. 2014), cert.

denied, 135 S.Ct. 2126 (2015); Knowles v. Mirzayance, 556 U.S. 111,

123 (2009).    Thus, "[i]n addition to the deference to counsel's

performance mandated by Strickland, the AEDPA adds another layer of

deference--this one to a state court's decision--when we are

considering whether to grant federal habeas relief from a state

court's decision." Rutherford v. Crosby, 385 F.3d 1300, 1309 (11th

Cir. 2004), cert. denied, 544 U.S. 982 (2005).        As a result,

                               - 8 -
"[s]urmounting Strickland's high bar is never an easy task."

Padilla v. Kentucky, 559 U.S. 356, 371 (2010).

              V.   FINDINGS OF FACT AND CONCLUSIONS OF LAW

                         A.      Ground One - Issue One

       In Issue One, Petitioner raises a claim of the ineffective

assistance of trial counsel for failure to properly cross examine

witnesses in order to expose the many factual inaccuracies in the

victim's   statements.            Petition    at   5.       Petitioner     raised    a

comparable claim in his Rule 3.850 motion as issue one.                       Ex. M at

2-3,   24-26.      The     trial    court    denied      relief,   id.   at    155-56,

attaching the state's Response to Defendant's Motion for Post-

Conviction Relief (state's response) as Exhibit A.                   Ex. M at 157-

72. The court found the record refutes Petitioner's entitlement to

relief and attached numerous documents supporting its holding. Ex.

M at 173-252.      The 1st DCA affirmed per curiam.                Ex. P at 1.

       In the state's response, the state referenced the two-pronged

Strickland      standard    of     review    for   the    claims    of   ineffective

assistance of counsel. Ex. M at 158-59. In addressing this issue,

the state described the actions of defense counsel at trial:

                  In the instant case, relative to the
             victim, the defense attorney cross examined
             her regarding the fact she originally told the
             officer that the Defendant was driving a
             truck, but at trial, she testified that it was
             a van. (Vol. II, 58). The defense attorney
             also impeached the victim with her deposition.
             (Vol. II, 59-60). The attorney cross examined
             the victim about the fact that she had her
             phone with her during the sexual assault but
             did not call 911. (Vol II, 60 and 62). The
             attorney cross examined the victim about the
                                       - 9 -
           location of the gun at issue. (Vol. II, 60).
           The attorney cross examined the victim about
           the fact she originally told the police that
           the Defendant was oriental or Asian and had a
           Filipino accent. (Vol. II, 63). The attorney
           also cross examined the victim on the fact she
           originally told the nurse that she was unaware
           of whether the Defendant ejaculated. (Vol II,
           64).   Regarding Mr. Giles, the attorney did
           question him about the fact that he did not
           observe any blood on the victim prior to the
           examination at the hospital. (Vol. II, 72).

Ex. M at 160-61.

     In the state's response, the state also emphasized that

impeachment   took   place   and   the    defense   attorney   argued   the

impeachment in closing argument, and although the impeachment may

have been different from that posed by Petitioner, Petitioner

failed to establish prejudice by counsel's choices.            Id. at 161.

Significantly, at trial, defense counsel argued that reasonable

doubt comes from conflicts in the evidence, including the fact that

the victim told the police the assailant was driving a truck, the

victim told Mr. Giles the assailant was driving a small car, but at

trial, the victim said the assailant was driving a van.           Id.   The

defense   attorney   also    pointed     out   numerous   inconsistencies,

including information about the gun, statements concerning the

nationality of the assailant and the nature of his accent, and

statements concerning the initial approach of the assailant and

whether he ejaculated.       Id.     Defense counsel emphasized these

inconsistencies and the fact that the burden was on the state. Id.

     In the state's response, the state noted there was no attack

of credibility of Mr. Giles because he did not testify he saw blood
                                   - 10 -
on the victim until they were at the hospital, a matter consistent

with the uncontroverted evidence that the victim was actively

bleeding at the hospital and during the course of her examination.

Id. at 162.     Instead, the defense focused on the fact that vaginal

tearing   is     possible    during    consensual    sex    due   to   lack    of

lubrication.     Id.   Importantly, Petitioner testified at trial that

the consensual sex was fast because the victim told Petitioner a

man was coming with a gun to pick her up.            Id.    The state opined:

"[a]lthough the Defendant evidently wanted his trial attorney to

impeach the victim and Mr. Giles more than what occurred, a

defendant is only entitled to a fair trial, not a perfect trial, as

there is no such thing as a perfect trial."                   Id. (citations

omitted).

      As noted in the Response, the trial court adopted the state's

response and attached excerpts from the trial transcript to support

the court's decision.          Response at 16.        As for Petitioner's

contention that counsel's performance was deficient for failing to

attack the victim concerning her account of Petitioner raping her

vaginally      immediately    after    ejaculating    from    fellatio,       his

contention has no merit because the victim did not testify as to

immediacy   at    trial.     Ex.   B   at   43-45.    She    simply    attested

Petitioner ejaculated upon fellatio and after vaginally raping her.

Id.   Since Petitioner's DNA was found in the victim's vagina,

extensive cross examination concerning the timing or immediacy of

the ejaculation would not have been significant or beneficial to

                                      - 11 -
the defense.       Here, the defense was consensual sex, something

Petitioner admitted to at trial.

        The 1st DCA affirmed the decision of the trial court without

opinion.     Ex. P at 1.    Pursuant to Wilson, it is assumed the 1st

DCA adopted the reasoning of the trial court in denying the Rule

3.850    motion.      The   state     has   not   attempted   to    rebut   this

presumption.       Deference under AEDPA should be given to the last

adjudication on the merits provided by the 1st DCA.

        The state court's decision is not inconsistent with Supreme

Court precedent.      The state court's adjudication of this claim is

not contrary to or an unreasonable application of Strickland, or

based on an unreasonable determination of the facts.                  As such,

Issue One is due to be denied.

        Alternatively, the court is not convinced defense counsel's

performance fell below an objective standard of reasonableness by

failing to impeach the witnesses in the manner suggested by

Petitioner. Petitioner is not entitled to relief on this ground as

he has not shown deficient performance.           The cross examination was

well within the scope of permissible performance.               "The standard

for   effective     assistance   is    reasonableness,    not      perfection."

Brewster, 913 F.3d at 1056 (citations omitted).               Petitioner has

failed to establish that no competent counsel would have conducted

the cross examination as counsel did in this trial.                In light of

Petitioner's failure to demonstrate deficient performance, this



                                      - 12 -
Court need not address the prejudice prong.              Id. at *6 (citation

omitted).

       Petitioner has failed to carry his burden of showing that

counsel's representation fell outside the wide range of reasonably

professional assistance.         Even assuming deficient performance by

counsel, Petitioner has not shown resulting prejudice.                 There is

not a reasonable probability that the outcome of the case would

have   been    different    if   trial   counsel   had   taken   the    actions

suggested by Petitioner.         Defense counsel's performance did not

fall below an objective standard of reasonableness prejudicing the

defense.      As such, Issue One is due to be denied.

                       B.    Ground One - Issue Two

       In Issue Two of the Petition, Petitioner claims counsel was

ineffective for failure to conduct an investigation into the

criminal background of the victim.             Petition at 7.     Petitioner

faults defense counsel for failing to ask the victim whether she

had been convicted of a felony.          Id.

       This ground has no merit.         On April 28, 2011, in preparation

for trial, defense counsel took the deposition of the victim.               Ex.

M at 118-40.      In the course of the deposition, counsel inquired

about the victim's criminal history by pointedly asking her if she

had ever been arrested for anything.            Ex. M at 122.     The victim

responded in the negative.3        Id.


        3
         It is important to recognize that the victim was only
nineteen years old when the sexual assault occurred. Petitioner's
Exhibit J, General Offense/Incident Report dated March 7, 2005.
                              - 13 -
     To the extent Petitioner is asserting counsel's performance

was constitutionally deficient because counsel failed to conduct a

further investigation into the victim's history, Petitioner has not

established that no competent counsel would have taken the action

that counsel did take. Again, counsel deposed the victim and asked

her about her criminal history.        Any failure to conduct a further

investigation did not take counsel's performance outside the wide

range of professionally competent assistance.

     In the alternative, AEDPA deference is warranted.            The trial

court,   adopting   the   state's    response   and   attaching   pertinent

documents, denied post conviction relief.         Ex. M at 155-252.    The

1st DCA affirmed the decision of the trial court.             Ex. P at 1.

Pursuant to Wilson, this Court assumes the 1st DCA adopted the

reasoning of the trial court in denying the Rule 3.850 motion. The

state has not attempted to rebut this presumption. Deference under

AEDPA should be given to the last adjudication on the merits

provided by the 1st DCA.

     The adjudication of the state court, the 1st DCA, resulted in

a decision that involved a reasonable application of clearly

established federal law, as determined by the United States Supreme

Court.   Therefore, Petitioner is not entitled to relief on Issue

Two because the state court's decision was not contrary to clearly

established federal law, Strickland and its progeny, did not

involve an unreasonable application of clearly established federal



                                    - 14 -
law, and was not based on an unreasonable determination of the

facts.     Thus, Issue Two is due to be denied.

                      C.   Ground One - Issue Three

        In Issue Three, Petitioner claims his counsel was ineffective

for failure to disclose favorable evidence to the jury.            Petition

at 7.    Petitioner identifies this favorable evidence to be partial

tag number "V29" and two individuals who were under investigation,

Bruce Cochran and Elroy Mattie.       Id. at 7-8.      The victim provided

the police with a partial tag number, which led the police to a

painting company on East 8th Street.              Petitioner's Exhibit J,

Supplemental Report dated March 7, 2005.           Bruce Cochran, a white

male, had a white Dodge Ram with tag V29MBS.          Id.   There was also

a black Dodge Ram with tag P–0051M and a tan Ford F 150 with tag

W71LDP at Cochran Painting Company. Id. Elroy Mattie, an Hispanic

male employee with the Cochran Painting Company, had no criminal

history, and the victim did not pick Mr. Mattie out of a photo

spread.     Id.

        The March 18, 2005 Intelligence Bulletin, Bulletin Number 05-

84, contained a sketch of the assailant and a description of an

Asian male driving a tan Dodge Ram with burgandy lettering and Ram

picture     across   the   back   window,   and   a   partial   tag   number

(questionable)       containing    V29.      Petitioner's       Exhibit   I,

Intelligence Bulletin.      The March 7, 2005 General Offense/Incident

Report referenced the tan Dodge Ram.              Petitioner's Exhibit J,



                                   - 15 -
General     Offense/Incident       Report.      The    victim       described    the

assailant as having pants covered with paint.                Id.

       Also of import, the victim provided a sex kit.                     In August

2008, "the Sex Crimes Unit received a letter from FDLE which stated

that a search of the State of Florida DNA database indicated a

match between evidence collected in the case and the suspect, Nabor

Mendoza.    The suspect had previously been arrested on an unrelated

sex crime and was incarcerated in state prison."                      Petitioner's

Exhibit J, September 16, 2010 Supplemental Report.                    Although the

detective      initially     described        Petitioner's          ethnicity     as

Asian/Pacific Islander, after the detective interviewed Petitioner,

the    detective   changed       Petitioner's       ethnicity       descriptor    to

"Hispanic Origin."      Petitioner's Exhibit J, August 26, 2010 Arrest

and Booking Report; Petitioner's Exhibit L, Deposition of David

Crews and Richard Giles at 18 (Petitioner told the detective he was

born   in   Mexico,   and    the    detective       subsequently      altered    the

descriptor of Petitioner's ethnicity in the report.).

       With regard to any deficiency in counsel's performance, it is

imperative to recognize that defense counsel was faced with certain

irrefutable    facts.       Petitioner's      DNA    came    back    as   a   match.

Petitioner's    Exhibit     J,   December     16,    2010    Laboratory       Report.

Indeed, the foreign DNA profile obtained from the victim's vaginal

swabs matched Petitioner's DNA profile.              Id.    Petitioner could not

believably refute this fact; therefore, his sole defense became

consensual sexual activity with the victim.                     This was sound

                                     - 16 -
strategy    in    light   of     the   state's    strong      evidence     against

Petitioner,      including     the   DNA   evidence,    the   victim     selecting

Petitioner out of a photo spread, and the victim identifying

Petitioner in court.          Ex. B at 55-57.      Also of importance, the

contemporaneous      sketch     produced    by   the    police   based     on   the

description of the perpetrator by the victim was a remarkably

accurate depiction of Petitioner.4           Ex. A at 66.

     Under these circumstances, it would have been illogical to

attempt to blame the attack on a white male, Mr. Cochran, or on Mr.

Mattie, someone the victim did not select from a photo spread as

the perpetrator, and someone who had no criminal record.5                 As noted

in the state's response, consensual sex was the logical defense,

and Petitioner testified that the sex was consensual and fast

because a man was picking up the victim, and the man carried a gun.

Ex. M at 57.     Petitioner testified at trial that he is from Mexico,

he has four felony convictions, and the sex with the victim was

consensual and fast because a man was coming to pick her up and the

man had a gun and could hurt Petitioner.               Ex. B at 179-80, 184.

     The state urged the post conviction court to deny the claim of

ineffective assistance of counsel because Petitioner failed to



        4
        See Corrections Offender Network, Florida Department of
Corrections, available at http://www.dc.state.fl.us/AppCommon/
(last visited February 14, 2019).
    5
      Of import, Mr. Mattie, referenced by the police as "h/m, 9-
20-53[,]" evidently is a much older person than Petitioner, who's
birth date is 1966. Petitioner's Exhibit J, Supplemental Report.
See footnote 4.
                              - 17 -
demonstrate a legal deficiency based on the defensive strategy

chosen    by    counsel    and   Petitioner,    and     Petitioner     failed   to

demonstrate prejudice in his attorney's failure to present evidence

of other suspects in light of the defense theory of the case:

consensual sex.        Ex. M at 57-58.      The record demonstrates trial

counsel's      actions    were   within   the   broad    range   of    reasonably

competent counsel under prevailing professional norms.                 It was not

a plausible defense to try and blame the offense on others,

essentially asking the jury to believe someone else did it, but if

they did not, it was consensual sex between Petitioner and the

victim.        Under   these     circumstances,   there    is    no    reasonable

probability that, if counsel has acted as Petitioner suggests, the

result of the proceeding would have been different.

     The 1st DCA affirmed the trial court's decision.                 Ex. P at 1.

The 1st DCA's decision is not inconsistent with Supreme Court

precedent, and the state court's adjudication of this claim is not

contrary to or an unreasonable application of Strickland, or based

on an unreasonable determination of the facts.                        Thus, AEDPA

deference is due, and Petitioner is not entitled to relief on Issue

Three.

                          D.   Ground One - Issue Four

     In Issue Four of the Petition, Petitioner claims his counsel

was ineffective for failure to investigate whether the victim was

using her cell phone during the time of the offense.                  Petition at

9.   Petitioner states he asked counsel to subpoena the victim's

                                      - 18 -
cell phone records to support Petitioner's defense that it was

consensual sex and the victim was using her phone off and on during

the course of their travels.   Id.

      The record shows the following. During cross examination, the

victim admitted she had her cell phone with her.     Ex. B at 60.   She

stated this fact again on re-direct examination.      Id. at 65.    She

denied talking on her phone while she was with Petitioner.     Id. at

60.   Richard Giles, the individual who provided the victim with a

ride to the hospital, said, when he came upon the victim, she was

walking and crying hysterically.        Id. at 68.   The victim, who

described herself as frantic and stressed out, did not call the

police.   Id. at 48, 62.    Mr. Giles did.     Id. at 49.   At trial,

Petitioner testified that the victim talked a lot on her phone

while she was with him.    Id. at 182-83.

      The March 7, 2005 Female Sexual Assault Exam report states the

assailant kept the victim's panties and cell phone.      Petitioner's

Exhibit O at 5.   The March 7, 2005 General Offense/Incident Report

refers to the assailant keeping the victim's black panties, but no

mention is made of the assailant keeping the phone.      Petitioner's

Exhibit J at 3.

      Defense counsel, through cross examination, was able to elicit

the fact that the victim had her cell phone with her throughout the

time she spent with Petitioner. Based on the victim and Mr. Giles'

testimony, the victim never attempted to call the police even

though she possessed a cell phone.      Mr. Giles called the police.

                               - 19 -
      Even assuming the victim talked on the phone during the ride

in Petitioner's vehicle, the overwhelming evidence produced by the

state demonstrated that the sexual encounter was not consensual.

Mr.   Giles    testified     he    found   the   victim   walking   and    crying

hysterically.      The victim actively bled while at the hospital.

Upon examination, she exhibited vaginal tears, consistent with

being penetrated without lubrication.              The DNA from the vaginal

swab matched the DNA profile of Petitioner.               The victim described

Petitioner to the police resulting in a very accurate sketch

bulletin, she identified Petitioner in a photo spread prior to

trial, and she identified Petitioner as her assailant at trial.

      In the state's response, the state argued Petitioner's claim

of ineffective assistance of counsel should be denied because

Petitioner failed to demonstrate legal deficiency, or prejudice to

himself, in his attorney's failure to obtain the victim's cell

phone records because there was overwhelming evidence of guilt and

the victim's testimony was corroborated by both the physical

evidence and the testimony of others.              Ex. M at 60.     The adopted

response supported the trial court's decision that Petitioner was

not entitled to post conviction relief.             Id. at 155.     The 1st DCA

affirmed.      Ex. P at 1.

      The state court's decision is entitled to AEDPA deference.

The   record    shows   defense       counsel    prepared   for   trial.      See

Petitioner's Exhibit G.           Counsel set depositions for the witnesses

listed on the state's discovery.           Id.   Defense counsel deposed the

                                       - 20 -
victim and the detectives. Defense counsel sent an investigator to

Petitioner to show him his interview with the detectives.                 The DNA

results were obtained.

        The defense developed its defense strategy, and this strategy

is evidenced by the trial record.             Defense counsel presented the

theory of the case to the jury in opening statement.               Ex. B at 33-

35.      Petitioner    took    the   stand    and   testified,    offering     his

explanation for the presence of his DNA in the victim's vaginal

swab.       In    closing   argument,     defense     counsel    made    argument

supporting the theory of the defense.               Id. at 218-19.      The trial

strategy did not amount to deficient performance.

        Failure to obtain cell phone records did not render counsel's

performance below reasonably competent assistance.                     The victim

admitted on the stand she had her cell phone during the incident

and she never called the police.             Moreover, Petitioner has failed

to satisfy the prejudice prong of Strickland as there is no

reasonable probability that, but for this alleged deficiency of

counsel,    the    result     of   the   proceeding    would    have    been   any

different.

        Pursuant to Wilson, it is assumed the 1st DCA adopted the

reasoning of the trial court in denying the Rule 3.850 motion. The

state has not attempted to rebut this presumption. Deference under

AEDPA should be given to the last adjudication on the merits

provided by the 1st DCA.



                                     - 21 -
     Given due consideration, the Florida court's decision is not

inconsistent with Supreme Court precedent, including Stickland and

its progeny.     The state court's adjudication of this claim is not

contrary to or an unreasonable application of Strickland, or based

on an unreasonable determination of the facts. As such, Issue Four

is due to be denied.

                                 E.    Ground Two

     In     ground    two   of   the     Petition,   Petitioner   claims   his

constitutional right to be present and to a fair trial were

violated when the trial court overruled the defense's objection

concerning an improper comment on Petitioner's right to be present

at trial.     Petition at 11.         Respondents submit that the 1st DCA's

written opinion affirming Petitioner's conviction is consistent

with established Supreme Court precedent and Petitioner is not

entitled to habeas relief.            Response at 22.

     The record demonstrates Petitioner took the stand at trial.

On cross examination, the following exchange took place:

             Q    You've had the opportunity to sit through
             each witness' [sic] testimony, correct?

             A    (Through interpreter.)         We talking about
             this moment?

             Q       Yes.   Today.

             A       (Through interpreter.)      Yes, sir.

             Q       You heard what they said?

             A       (Through interpreter.)      Yes, sir.

             Q    And you've had an opportunity after
             hearing what they say to testify yourself?
                                 - 22 -
          A    (Through interpreter.) Yes, sir.

          Q    You would agree that that has given you
          an advantage over the other witnesses,
          wouldn't you?

          A    (Through    interpreter.)       I   don't
          understand what do you mean an advantage? Can
          you explain?

          Q    Sure.

               MR. BOWERS [defense counsel]: Your
               Honor, if I could object.

               THE COURT: What is the legal basis
               for the objection?

               MR. BOWERS: Your Honor, Mr. Mendoza
               has     a    constitutional      –-
               constitutional right to be present
               at his own trial.

               THE COURT: Of course he does.

               MR. BOWERS: In turn, it's being
               shown by the state that this shows
               some unfair, improper advantage on
               his behalf.

               THE COURT: It's not unfair or
               improper. Whether it's an advantage
               is to be seen.   You can ask your
               question. Overruled.

               MR. BOWERS: Yes, sir.

Ex. B at 187-88 (emphasis added).

     The state continued its cross examination:

          Q    I'll clarify.    You've –- none of the
          other witnesses have been able to hear the
          other witnesses testify correct?

          A    (Through interpreter.)   Correct.

                             - 23 -
Id. at 188 (emphasis added).

       On direct appeal, Petitioner raised the following claim: the

trial court erred in overruling defense counsel's objections to the

state's improper comment on appellant's constitutional right to be

present at his own trial.          Ex. E at i.     Petitioner relied on the

Sixth Amendment of the United States Constitution, contending he

has a right to be present at all critical stage of his trial.                 Id.

at 16-17.      He argued the right is commensurate to and equally

important as the right to remain silent, and the prosecutor

violated this right by making improper comments on Petitioner's

right to be present at trial.            Id. at 17.     Petitioner complained

that    the    prosecutor    impugned     this    constitutional      right   by

questioning and commenting on Petitioner's right to be present and

hear the witnesses.         Id. at 18.     Finally, Petitioner argued the

prosecutor's questions deprived Petitioner of a fair trial because

the question concerning an advantage over other witnesses implied

(as defense counsel objected) that Petitioner's exercise of his

constitutional     right    gave   him    an   unfair     advantage   which   the

prosecutor was exposing to the jury so the jury would disregard

Petitioner's testimony because of this unfair advantage.                 Id. at

19.

       The state filed an answer brief.          Ex. F.    Petitioner replied.

Ex. G.        The 1st DCA issued a written opinion affirming the

conviction.     Ex. H.


                                     - 24 -
     This claim has no merit.    Although the court overruled the

defense objection, the prosecutor did not re-ask the question as to

whether Petitioner had an advantage over the other witnesses.

Instead, the prosecutor asked Petitioner to confirm that other

witnesses had not been able to hear other witnesses testify.

Petitioner stated this was correct. With that, the prosecutor left

that line of questioning.      Of course, the jury could readily

observe that Petitioner remained in the courtroom throughout the

trial, listening to all of the witnesses' testimony (through the

use of an interpreter).     The record shows Petitioner was not

pressed to answer the question as to whether he had some sort of

advantage over the other witnesses as the question was not re-asked

after objection.

     In the alternative, the claim is due to be denied.         An

explanation follows.    A criminal defendant has a right to be

present at trial.   Indeed, "[t]he right of a criminal defendant to

be present at all critical stages of his trial is a fundamental

constitutional right[.]"   Proffitt v. Wainwright, 685 F.2d 1227,

1260 n. 49 (11th Cir. 1982), cert. denied, 464 U.S. 1003 (1983).

In this vein, "[a] criminal defendant's right to be present at

trial is based on the Confrontation Clause of Sixth Amendment [and]

the Due Process Clause of the Fifth Amendment[.]"   Brown v. United

States, 583 F.Supp.2d 1330, 1354 (S.D. Ga. 2008), adhered to on

reconsideration by No. 403CR001, 2008 WL 4822542 (S.D. Ga. Nov. 4,


                               - 25 -
2008), aff'd, 720 F.3d 1316 (11th Cir. 2013) (citing United States

v. Novaton, 271 F.3d 968, 997 (11th Cir. 2001)).

     The Court assumes for purposes of this opinion that the

prosecutor's line of questioning attacked Petitioner's credibility

and suggested unfair tailoring of his testimony.                       Relying on

Portuondo v. Agard, 529 U.S. 61 (2000), the 1st DCA found:                   "[t]he

weight   of   authority     both    before   and    after     Portuondo      favors

permitting    the   prosecutor      to   question    a    defendant     on   cross-

examination about possible tailoring of his testimony due to his

presence during the testimony of other witnesses."                  Ex. H at 6-7

(footnotes omitted). This is so because once a defendant takes the

stand, his credibility is at issue, and he may be impeached and his

testimony assailed like any other witness.               Agard, 529 U.S. at 69.

Thus, a defendant who takes the stand is subject to truth-seeking

rules, without special treatment being accorded.                Id.

     The preferred means of bringing tailoring to the attention of

the jury is through the adversary system where credibility may be

assailed on cross examination.           Id. at 70.        That is exactly what

occurred in this case.      See Lake v. State, 137 So.3d 450, 452 (Fla.

4th DCA 2014) (finding cross examination concerning tailoring of

testimony proper, relying on Mendoza v. State, 93 So.3d 441, 452

(Fla. 1st DCA 2012) and Agard)).

     The   last     state   court   to   decide     this    claim     provided   an

explanation for its merits-based decision in a reasoned opinion;

therefore, this Court must simply review the reasons given by the
                              - 26 -
state court and defer to those reasons, if they are reasonable.

Here, the state court found the trial court did not err in

overruling the objection to the prosecutor's questions on cross

examination of Petitioner finding these questions designed to

challenge the credibility of the defendant as a witness, a proper

purpose, and noting the defendant has an opportunity to address the

matter during re-direct examination.         The 1st DCA did not find a

Sixth Amendment violation.       This Court must defer to the reasons

provided by the state court as they are reasonable.

        Petitioner is not entitled to habeas relief on this ground

because the state court's decision was not contrary to clearly

established     federal   law,   did   not   involve   an    unreasonable

application of clearly established federal law, and was not based

on an unreasonable determination of the facts.              Alternatively,

Petitioner is not entitled to relief on this claim.

        Accordingly, it is now

        ORDERED AND ADJUDGED:

        1.   The Petition (Doc. 1) is DENIED.

        2.   This action is DISMISSED WITH PREJUDICE.

        3.   The Clerk shall enter judgment accordingly and close this

case.




                                  - 27 -
      4.   If Petitioner appeals the denial of his Petition, the

Court denies a certificate of appealability.6         Because this Court

has   determined    that    a   certificate   of   appealability   is   not

warranted, the Clerk shall terminate from the pending motions

report any motion to proceed on appeal as a pauper that may be

filed in this case.        Such termination shall serve as a denial of

the motion.

      DONE AND ORDERED at Jacksonville, Florida, this 7th day of

March, 2019.




sa 2/25
c:
Nabor Mendoza
Counsel of Record




      6
      This Court should issue a certificate of appealability only
if a petitioner makes "a substantial showing of the denial of a
constitutional right."    28 U.S.C. § 2253(c)(2).     To make this
substantial showing, Petitioner "must demonstrate that reasonable
jurists would find the district court's assessment of the
constitutional claims debatable or wrong," Tennard v. Dretke, 542
U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484
(2000)), or that "the issues presented were 'adequate to deserve
encouragement to proceed further,'" Miller-El v. Cockrell, 537 U.S.
322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S. 880, 893
n.4 (1983)).    Upon due consideration, this Court will deny a
certificate of appealability.
                              - 28 -
